GUY, J.
Plaintiff sued for work, labor, and services, and it was conceded that the defendant employed the plaintiff as a saleswoman of boy’s clothing and agreed to pay her 3 per cent, commission on goods sold to the jobbing trade and 5 per cent, on goods sold to the retail trade. After a trial the court gave judgment in favor of plaintiff for the sum of $57.06.
It is evident from a reading of the record that the court omitted to give the defendant credit for the sum of $20, concededly paid to the plaintiff by the defendant. The plaintiff, as one item of her claim, sold to one Ansorge a bill of goods amounting to $233.48. Of these goods $117.30 in amount were returned. By the terms of the agreement between the parties:
“Half the commissions shall be paid on receipt of. any order, and the other half on receipt of check from the customer to whom the goods were sold.”
The commissions, therefore, to which plaintiff was entitled, should have been computed upon only $116.15 worth of goods, and the amount allowed plaintiff on this sale should have been but $5.80, instead of $11.25, allowed by the court.
Judgment modified, by reducing the same to the sum of $31.26 and appropriate costs in the court below, and, as modified, affirmed, without costs of this appeal to either party. All concur.